PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Bates et al.
Application No. 15/590,997
Filed: 9 May 2017
For: PATIENT TREATMENT SYSTEMS AND METHODS
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 04, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of May 15, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 16, 2020.  A Notice of Abandonment was mailed December 28, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an 2nd Request for Continued Examination (RCE) and the RCE fee of $1,000, Amendment, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3626 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 
 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET